UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-4099



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SARAH ARLENE WHITLOCK,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Margaret B. Seymour, District Judge.
(CR-01-705)


Submitted:   June 11, 2002                    Decided:   July 3, 2002


Before LUTTIG, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leesa Washington, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. David Calhoun Stephens, Assistant
United States Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Sarah Arlene Whitlock pled guilty to one count of stealing

from an authorized depository for mail on the premises of a United

States Post Office, in violation of 18 U.S.C. § 1708 (1994).

Whitlock was sentenced to fifteen months’ imprisonment.         The

district court ordered the sentence to run consecutively with an

undischarged state sentence.   Whitlock’s attorney filed a brief in

accordance with Anders v. California, 386 U.S. 738 (1967), stating

there are no meritorious issues for appeal but raising as a

potential issue the district court’s failure to impose a term of

imprisonment to run concurrently to the state sentence.    Whitlock

was informed of her right to file a pro se supplemental brief but

has not done so.

     We find the district court did not err by imposing a sentence

to run consecutive to the state sentence.    See 18 U.S.C. § 3584(a)

(1994); United States v. Rogers, 897 F.2d 134, 137 (4th Cir. 1990).

     In accordance with Anders, we have reviewed the entire record

and have found no meritorious issues for appeal.       We therefore

affirm Whitlock’s conviction and sentence. We require that counsel

inform her client, in writing, of her right to petition the Supreme

Court of the United States for further review.        If the client

requests that a petition be filed, but counsel believes that such

petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.    Counsel’s motion must


                                 2
state that a copy thereof was served on the client.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                3